Citation Nr: 1724532	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 8, 2016; and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from February 28, 1962 to August 26, 1962, and active duty from December 1964 to September 1970.  He had additional duty in the Air National Guard from September 10, 1963 to September 12, 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the claim has been transferred to the St. Petersburg, Florida RO based on a change in the Veteran's address.  

Although the Veteran had initially requested a Board hearing with a Veterans Law Judge (VLJ), he withdrew his hearing request in December 2015.  Accordingly, his hearing request is considered withdrawn.  C.F.R. § 20.704(e) (2016).

In April 2016, the Board remanded this matter for subsequent development.  The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus previously associated with this appeal stream were granted by the RO in a July 2016 rating decision.  Therefore, these issues are not in appellate status and will not be addressed here.   


FINDING OF FACT

By May 2017 correspondence, prior to the promulgation of a decision in the matter, the Veteran's representative indicated that the Veteran wished to withdraw his entire appeal; there are no questions of fact or law remaining in this matter.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the Veteran has withdrawn the entire appeal, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 (VCAA) on the matter; any notice or duty to assist omission is harmless.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).  Here, VA has received May 2017 correspondence clearly indicating the Veteran wishes to withdraw this appeal.  Thus, there is no error of fact or law remaining for appellate consideration.


ORDER

The appeal is dismissed.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


